DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 29 January 2022.  Claims 11, 12, 15, 16, 18-22, 25-30, and 33-36 are pending, wherein claims 33-36 are withdrawn from consideration.

Allowable Subject Matter
Claims 11, 12, 15, 16, 18-22, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest integrating the internal and external data regarding patient data and seizure data collected by the system, nor for performing machine learning language on the data by utilizing learning data and verification for a customized seizure prediction algorithm to be selected.  The reference previously cited to Schiff (US Publication no. 2009/0172730) does utilize learning and verification data in a machine learning environment to determine the accuracy of a given model.  Schiff is deficient in using this data to select a customized model, particularly one for seizure detection.  In view of this, the present claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-36 directed to a non-elected invention without traverse.  Accordingly, claims 33-36 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 33-36 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 February 2022